

EXHIBIT 10.21
FIRST AMENDMENT TO LEASE AGREEMENT
AND CONTRACT AGREEMENT


THIS FIRST AMENDMENT TO LEASE AGREEMENT AND CONTRACT AGREEMENT (this
“Amendment”) is made and entered into as of March 11, 2011 (the “Effective
Date”), by and between FATHER GREGORY OFIESH AND MARY JANE OFIESH (collectively,
“Landlord”), STANDARD GOLD, INC., a Colorado corporation (“Tenant”), and LIBERTY
PROCESSING LLC, a Nevada limited liability corporation (“Liberty”) (the latter a
party to this Amendment only with respect to Recital D and Sections 6 and 8 (c)
below).


RECITALS


A.          Landlord and Tenant, as successor by assignment from the original
tenant SHEA MINING & MILLING, LLC, a Nevada limited liability company (“Original
Tenant”), are parties to that certain Lease Agreement dated April 6, 2010 (the
“Lease”), whereby Landlord leases to Tenant and Tenant leases from Landlord the
Property, as more particularly described therein.


B.           As a condition to Landlord’s consent to the Original Tenant’s
assignment of the Lease to Tenant and to Tenant’s assumption of the Lease
pursuant to that certain Lease Assignment dated February 28, 2011, entered into
by and among Original Tenant, as “Assignor,” and Tenant, as “Assignee,” Tenant
and Landlord agreed to enter into this Amendment.


C.           Landlord and Tenant now desire to modify the Lease to extend the
term of the Lease to and including March 31, 2014, on the terms, covenants and
conditions set forth below.


D.          Original Tenant and Liberty Processing LLC (“Liberty”) are parties
to that certain Contract Agreement dated April 12, 2010 (the “Liberty
Agreement”), pursuant to which Liberty agreed to serve as the Environmental and
Property Safety Manager of the Property for the Original Tenant. By executing
this Amendment in the space provided below, Liberty consents to the assignment
of the Liberty Agreement from Original Tenant to Tenant and Tenant assumes the
Liberty Agreement and agrees to be bound by all of the terms contained herein.
Tenant and Liberty hereby wish to extend the term of the Liberty Agreement to be
co-terminus with the term of the Lease.


THE SHOPPING GALLERY AT
THE WESTIN BONAVENTURE
(Michelle White)
(Foreign Currency Express)
 
 
1

--------------------------------------------------------------------------------

 
 
AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree to and do hereby amend the Lease in the following respects.


1.           Defined Terms.  All undefined initially capitalized terms when used
in this Amendment shall have the same respective meanings as are given such
terms in the Lease.


2.           Lease Term.  The Term of the Lease is hereby extended for a period
of three (3) years, commencing on April 1, 2011 and expiring on March 31, 2014,
unless terminated earlier pursuant to the terms of the Lease.


3.           Minimum Annual Base Rental.  Effective as of April 1, 2011, the
Base Rent shall be as set forth below, and shall be paid by Tenant in accordance
with the terms of the Lease.


Lease Year(s)
 
Annual Base Rent
   
Monthly Base Rent
               
(1) April 1, 2011 through March 31, 2012
  $ 210,000.00     $ 17,500.00                    
(2) April 1, 2012 through March 31, 2013
  $ 240,000.00     $ 20,000.00                    
(3) April 1, 2013 through March 31, 2014
  $ 267,000.00     $ 22,250.00  



4.           Definitions.  As used herein, the following terms shall have the
following meanings (certain other terms are defined elsewhere in this
Section 4):
 
“Close of Escrow” means the date upon which fee title to the Property is
transferred of record to Tenant.
 
“Property” means the Land and Improvements, as defined in the Lease.
 
“Required Closing Date” means the date that is 30 days after Tenant’s exercise
of the Purchase Option; provided, however, if such date is a Saturday, Sunday or
legal holiday, then the Required Closing Date shall be the next succeeding
business day.
 
THE SHOPPING GALLERY AT
THE WESTIN BONAVENTURE
(Michelle White)
(Foreign Currency Express)
 
 
2

--------------------------------------------------------------------------------

 
 

“Title Company” means a national title company acceptable to Landlord.
 
A.          Option Term and Manner of Exercise. Landlord hereby grants to Tenant
the option to purchase the Property (the “Purchase Option”) for the price and on
the terms and conditions set forth in this Section 4. The term of the Purchase
Option (the “Option Term”) shall commence on April 1, 2012 and shall terminate
at 5:00 p.m. Pacific Time on March 31, 2013. If Tenant elects to exercise the
Purchase Option, then Tenant must deliver an unconditional notice of exercise
(the “Purchase Notice”) to Landlord no later than 5:00 pm Pacific Time on March
31, 2013. Tenant may exercise the Purchase Option only by delivery of an
unconditional Purchase Notice to Landlord during the Option Term, in accordance
with the provisions of Section 22 of the Lease. The Purchase Option shall
automatically and immediately terminate without notice, and the parties shall
thereafter have no further rights, claims or obligations with respect thereto,
if: (i) Tenant fails to exercise the Purchase Option strictly in accordance with
the provisions of this Section 4.A.; or (ii) Tenant defaults under the Lease and
fails to cure such default within the time allowed by the Lease.
 
B.          Parties Obligated Upon Exercise. If Tenant duly exercises the
Purchase Option, then Tenant shall be obligated to purchase the Property from
Landlord, and Landlord shall be obligated to sell the Property to Tenant, for
the price and on the terms and conditions set forth in this Section 4.C.
Following Tenant’s exercise of the Purchase Option, Tenant shall not have the
benefit of any contingencies or conditions precedent or inspections periods;
Tenant acknowledges and agrees that it will satisfy itself as to the condition
of the Property and title to the Property prior to exercising the Purchase
Option.
 
C.          Terms of Purchase and Sale.
 
(1)          The purchase price for the Property (the “Purchase Price”) shall be
$6,000,000.00.  Tenant shall pay to Landlord the entire Purchase Price, in cash,
at the Close of Escrow.
 
(2)          If Tenant elects to exercise the Purchase Option, then prior to
such exercise, Tenant shall, at Tenant’s sole cost and expense, obtain
disclosure reports for the Property concerning Flood and Fire Zones, Mello-Roos
or other special assessment Zones and Environmental, Seismic and other Natural
Hazards (collectively, “Disclosure Reports”). Landlord shall cooperate in
providing authorizations reasonably required by public authorities with respect
to the Disclosure Reports. Tenant shall not have the right to rescind its
exercise of the Purchase Option, or to terminate the purchase and sale
transaction, based upon any matters disclosed by the Disclosure Reports.
 
THE SHOPPING GALLERY AT
THE WESTIN BONAVENTURE
(Michelle White)
(Foreign Currency Express)
 
 
3

--------------------------------------------------------------------------------

 
 
(3)          TENANT ACKNOWLEDGES THAT LANDLORD SHALL CONVEY THE PROPERTY TO
TENANT TOTALLY “AS IS”, WITH NO WARRANTIES, REPRESENTATIONS OR COVENANTS OF ANY
KIND REGARDING TITLE TO, OR THE PHYSICAL CONDITION OR VALUE OF, THE PROPERTY,
INCLUDING WITHOUT LIMITATION THE CONDITION OF THE SOILS AND GROUND WATER IN AND
UNDER THE PROPERTY AND THE PRESENCE OR ABSENCE OF ANY HAZARDOUS MATERIALS OR
TOXIC SUBSTANCES. LANDLORD MAKES NO REPRESENTATION OR WARRANTY WHATSOEVER AS TO
EXISTING OR PROPOSED GOVERNMENTAL LAWS OR REGULATIONS APPLICABLE TO THE
PROPERTY, INCLUDING LAWS OR REGULATIONS DEALING WITH ZONING, LAND USE,
ENTITLEMENTS OR HAZARDOUS OR TOXIC WASTE, SUBSTANCES OR MATERIALS. TENANT
ACKNOWLEDGES THAT IF TENANT PURCHASES THE PROPERTY HEREUNDER TENANT WILL DO SO
ON THE BASIS OF ITS OWN REVIEW AND INVESTIGATION PRIOR TO EXERCISE OF THE
PURCHASE OPTION, AND TENANT ASSUMES THE RISKS THAT ADVERSE MATTERS MAY NOT BE
REVEALED BY ITS INVESTIGATION. TENANT HEREBY WAIVES, RELEASES AND FOREVER
DISCHARGES LANDLORD FROM ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION, DEMANDS
OR LIABILITIES WHATSOEVER, DIRECT OR INDIRECT, KNOWN OR UNKNOWN, FORESEEABLE OR
UNFORESEEABLE, WHICH TENANT NOW HAS OR WHICH MAY ARISE IN THE FUTURE ON ACCOUNT
OF OR IN ANY WAY CONNECTED WITH THE CONDITION OF TITLE TO THE PROPERTY OR THE
PHYSICAL CONDITION OR VALUE OF THE PROPERTY, INCLUDING THE PRESENCE OF
UNDERGROUND STORAGE TANKS, ASBESTOS-CONTAINING MATERIALS, TRANSFORMERS OR OTHER
EQUIPMENT CONTAINING POLYCHLORINATED BIPHENYLS, OR ANY OTHER HAZARDOUS OR TOXIC
WASTE, SUBSTANCE OR MATERIAL.
 
Tenant’s initials               ______________
 
D.          Landlord’s Conditions. Landlord’s obligation to close escrow is
conditioned upon Tenant’s performance of all obligations and payment of all sums
required under the terms of this Section 4. If any such condition is not
satisfied and if Landlord is not willing to waive such condition, then Landlord
shall have the right to terminate the Purchase Option and the transaction by
which Tenant is to acquire the Property from Landlord. Following such
termination, Landlord shall have no obligation to sell the Property to Tenant
and Tenant shall have no right or obligation to purchase the Property from
Landlord, and the Purchase Option shall terminate.
 
THE SHOPPING GALLERY AT
THE WESTIN BONAVENTURE
(Michelle White)
(Foreign Currency Express)
 
 
4

--------------------------------------------------------------------------------

 
 
E.          Escrow and Closing. Following delivery of the Purchase Notice,
Tenant shall deliver a copy of this Lease to Title Company. Tenant and Landlord
shall execute and deliver to Title Company, prior to Close of Escrow or on such
earlier date as Title Company may request, all escrow instructions, deeds or
other documents as may be necessary and appropriate to the escrow or as may be
requested by Title Company. Escrow shall close on the Required Closing Date. All
property taxes and assessments shall be prorated as of the Close of Escrow based
on the latest available tax bills and assuming a 30-day month. Tenant shall pay
all closing costs and escrow fees, including, without limitation, transfer
taxes, recording fees and the premium for any policy of title insurance. Upon
the Close of Escrow, this Lease shall terminate, but (i) Tenant shall continue
to be liable for all amounts owed, incurred or accrued under this Lease prior to
the Close of Escrow and (ii) Tenant’s indemnity obligations under this Lease
shall survive the termination of the Lease.
 
F.          Brokerage Commissions.  Tenant shall pay all brokerage commissions
owing or claiming to be owed in connection with the sale of the Property to
Tenant.  Tenant shall indemnify, defend and hold Landlord harmless from and
against any claim for commission.
 
5.            Security Deposit.  Upon the execution of this Amendment, Tenant
shall increase the Security Deposit to $22,250.00 (Landlord holds a Security
Deposit in the amount of $15,000.00; therefore, Tenant shall deliver to Landlord
the sum of $7,250.00).


6.            Consent to Assignment and Extension of Liberty Agreement. Liberty
consents to the assignment of the Liberty Agreement from Original Tenant to
Tenant and Tenant agrees to assume the Liberty Agreement and to be bound by all
of the terms contained therein. The term of the Liberty Agreement is hereby
extended for a period of three (3) years, commencing on April 1, 2011 and
expiring on March 31, 2014, unless terminated earlier pursuant to the terms of
the Liberty Agreement. All of the other terms of the Liberty Agreement remain
the same.


7.            No Further Options to Extend.  Landlord and Tenant agree and
acknowledge that there are no options to extend or automatic extension rights
under the Lease, and that the Lease will expire on March 31, 2014.


8.            Miscellaneous.


(a)          Broker. Landlord and Tenant hereby warranty that they have had no
dealings with any real estate broker or agent in connection with the negotiation
of this Amendment, and that they know of no real estate broker or agent who is
entitled to a commission in connection with this Amendment. Each party agrees to
indemnify and defend the other against and hold the other harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including, without limitation, reasonable attorneys’ fees) with
respect to any leasing commission or equivalent commission or compensation
alleged to be owing on or for the account of the indemnifying party’s dealings
with any real estate broker or agent. The term of this Section 7(a) shall
survive the expiration or early termination of the Lease.
 
THE SHOPPING GALLERY AT
THE WESTIN BONAVENTURE
(Michelle White)
(Foreign Currency Express)
 
 
5

--------------------------------------------------------------------------------

 
 

(b)           Reaffirmation of Lease.  Except as modified herein, the Lease
shall be unmodified and remain in full force and effect, however, there are no
further options to extend.


(c)           Reaffirmation of Liberty Agreement.  Except as modified herein,
the Liberty Agreement shall be unmodified and remain in full force and effect.


(d)           Successors and Assigns.  The provisions of this Amendment shall
bind and inure to the benefit of the heirs, representatives, successors, and
permitted assignors to the parties hereto.


(e)           Counterparts.  This Amendment may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.


(f)           Facsimile.  The parties hereto and their respective successors and
assigns are hereby authorized to rely upon the signatures of each person and
entity on this Amendment which are delivered by facsimile as constituting a duly
authorized, irrevocable, actual, current delivery of this Amendment with
original ink signatures of each person and entity.


(g)           Interpretation.  In the case of any inconsistency between the
provisions of the Lease and this Amendment, the provisions of this Amendment
shall govern and control.  In the case of any inconsistency between the
provisions of the Liberty Agreement and this Amendment, the provisions of this
Amendment shall govern and control.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


[SIGNATURES APPEAR ON FOLLOWING PAGE]
 
THE SHOPPING GALLERY AT
THE WESTIN BONAVENTURE
(Michelle White)
(Foreign Currency Express)
  
 
6

--------------------------------------------------------------------------------

 
LANDLORD
     
/s/ Father Gregory Ofiesh
 
FATHER GREGORY OFIESH
     
/s/ Mary Jane Ofiesh
 
MARY JANE OFIESH
 



TENANT


STANDARD GOLD, INC.,
a Colorado corporation


By:  
/s/ Alfred A. Rapetti
 
Name: Alfred A. Rapetti
 
Title: Chief Executive Officer
 



LIBERTY


LIBERTY PROCESSING LLC,
a Nevada limited liability company


By:  
/s/ Roger Graham
 
Name:  Roger Graham
 
Title:  Managing Member
 

 
THE SHOPPING GALLERY AT
THE WESTIN BONAVENTURE
(Michelle White)
(Foreign Currency Express)
 
 
7

--------------------------------------------------------------------------------

 